PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paruchuri et al.
Application No. 15/624,553
Filed: June 15, 2017
For: EXPLICIT SIGNALS PERSONALIZED SEARCH

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 16, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply in a timely manner to the final Office action mailed, March 18, 2020 which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 19, 2020.  A Notice of Abandonment was mailed January 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2161 for appropriate action in the normal course of business on the reply received February 16, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571). 272-0986.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions